UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6588



RALPH SEAGLE,

                                               Plaintiff - Appellant,

          versus

M. H. BALOCH, M.D.,

                                                Defendant - Appellee,

          and

CARVILLE TOLSON, M.D.;     J.   C.   PINION;   ANN
VANDERBURG, R.N.,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-201-5-BO)

Submitted:   August 15, 1996               Decided:   August 21, 1996


Before MURNAGHAN and ERVIN,* Circuit Judges, and BUTZNER, Senior
Circuit Judge.




     *
       Judge Ervin did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1988).
Affirmed by unpublished per curiam opinion.

Ralph Seagle, Appellant Pro Se. David L. Woodard, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Seagle v. Baloch, No. CA-95-201-5-BO (E.D.N.C. Mar. 29,

1996). We deny Appellant's motion for appointment of counsel. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2